         Case 1:21-cv-04144-LGS Document 14 Filed 06/15/21 Page 1 of 1


                                                                             GREGORY J. BENNICI

                                                                             1055 Washington Boulevard
                                                                             Stamford, CT 06901-2249
                                                                             Main (203) 462-7500
                                                                             Fax (203) 462-7599
                                                                             gbennici@rc.com
                                                                             Direct (203) 462-7572

                                                                             Also admitted in New York

By ECF                                     The application is GRANTED. The initial conference scheduled for
                                           July 8, 2021, (Dkt. No. 8) is ADJOURNED to August 5, 2021, at 10:40
June 14, 2021
                                           a.m.
Hon. Lorna G. Schofield
United States District Court               Dated: June 15, 2021
Southern District of New York                     New York, New York
40 Centre Street, Courtroom 1106
New York, New York 10007
Re: Dornau v. Hartford Life & Accident Insurance Company; Case No. 1:21-cv-4144-LGS;
    JOINT MOTION FOR ADJOURNMENT OF RULE 16 CONFERENCE
Dear Judge Schofield:
Pursuant to Fed. R. Civ. P. 6(b)(1)(A) and Local Rule 7.1(d), Plaintiff Barbara Dornau (“Plaintiff”)
and Defendant Hartford Life and Accident Insurance Company (“Hartford Life”) respectfully
move for a thirty (30) day adjournment of the Rule 16 Conference that is scheduled for July 8,
2021 (ECF 8) to August 9, 2021 (the 30th day falling on a Saturday) or a date thereafter.
Good cause exists for this adjournment because the Rule 16 Conference is presently scheduled to
take place four days before Hartford Life’s response to Plaintiff’s Complaint is due. Counsel for
Hartford Life thus needs to investigate Plaintiff’s claims, complete a review of the administrative
record, and respond to Plaintiff’s complaint on or before July 12, 2021,1 all of which is necessary
to meaningfully meet and confer with Plaintiff’s counsel, and develop an appropriate case
management plan and joint letter with Plaintiff’s counsel in advance of the Rule 16 Conference.
Plaintiff consents to and joins in this motion.
Accordingly, the parties jointly and respectfully request a thirty (30) day adjournment of the Rule
16 Conference to Monday, August 9, 2021 or a date thereafter.

       Respectfully submitted,                               Respectfully submitted,
       /s/ Gregory J. Bennici                                /s/ Jennifer L. Hess
       Gregory J. Bennici                                    Jennifer L. Hess
       Robinson & Cole LLP                                   Riemer Hess LLC


1
       Plaintiff has indicated that she intends to amend her complaint.
